Citation Nr: 1200173	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  10-15 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to restoration of a 20 percent rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	T. Rhett Smith, Attorney


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from August 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that reduced the disability rating for the Veteran's service-connected bilateral hearing loss from 20 to 0 percent disabling, effective October 1, 2009.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & 2011).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's claim.

The Veteran contends that the RO erred in reducing his disability rating for bilateral hearing loss from 20 percent to noncompensably disabling.  Specifically, he alleges that not only has his hearing not improved since the assignment of the 20 percent rating, that it has worsened.  

VA's governing regulations require that, where the reduction in rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, rating action will be taken.  The reduction will be made effective the last day of the month in which a 60-day period from the date of notice to the payee expires.  The Veteran will be notified and given 60 days to present additional evidence.  38 C.F.R. § 3.105(e) (2011).

For those ratings which have been in effect for five years or more, the RO is to ensure the greatest degree of stability of disability ratings possible.  That means that those illnesses or disabilities subject to temporary or episodic improvement are not to be reduced on the results of any one examination, except in those cases where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  38 C.F.R. § 3.344(a) (2011).

However, those provisions do not apply to ratings that have been in effect for less than five years, as in this case.  Such disabilities are not considered to be stabilized, and are thus subject to improvement.  Reexamination disclosing improvement in those disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344(c) (2011).  In this case, the Veteran's 20 percent disability rating was in effect from October 17, 2005, to October 1, 2009, a period of approximately four years.  Therefore, the provisions of 38 C.F.R. § 3.344(a) do not apply in this case, and the rating can be reduced on reexamination demonstrating improvement in the disability.  38 C.F.R. § 3.344(c) (2011).

Nevertheless, in any disability rating-reduction case, regardless of whether the rating has been in effect for five years or more, certain general regulations need to be considered.  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence shows an actual change in disability and whether examination reports showing change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually indicates an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, (1993); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; 38 C.F.R. § 3.344(c) (2011) (authorizing reduction of a rating in effect for less than five years on the basis of examination disclosing improvement).

Additionally, the Board observes that ratings for bilateral hearing loss are determined according to a mechanical application of the rating schedule, using numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Ratings for bilateral defective hearing range from 0 percent to 100 percent.  The basic method of rating hearing loss involves audiological test results of impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  In order to be valid for VA rating purposes, the audiological testing must be conducted by a state-licensed audiologist and must include both a pure tone audiometry test and a controlled speech discrimination (Maryland CNC) test.  38 C.F.R. § 4.85 (2011).

To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. §  4.85 (2011).

The rating criteria include an alternate method of rating exceptional patterns of hearing, as defined in 38 C.F.R. § 4.86 (2011).  The alternative method provides that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2011).

The record shows that the Veteran was initially granted service connection and assigned a 20 percent rating based on the results of a May 2006 VA audiological examination.  At that time, he exhibited exceptional patterns of hearing loss in the right and left ears that met the criteria for rating under the alternative method outlined in 38 C.F.R. § 4.86.  

Thereafter, the Veteran filed a claim for an increased rating and was subsequently afforded a second VA audiological examination in March 2009.  In contrast with the results of the prior examination, the audiological testing performed in March 2009 did not show an exceptional pattern of hearing loss in either the Veteran's right or left ear.  38 C.F.R. § 4.86(a) (2011).  Accordingly, his hearing loss was reevaluated under the usual method, which indicated that he no longer met the criteria for a compensable rating.  38 C.F.R. § 4.85 (2011).  

Based on the results of the most recent VA examination , the RO issued an April 2009 decision proposing to reduce the Veteran's hearing loss rating.  In response, the Veteran submitted a June 2009 report from a different VA audiologist than the practitioners who had had previously examined him.  As on the March 2009 examination, however, the audiological testing conducted in June 2009 did not show that the Veteran had exceptional patterns of hearing loss.  38 C.F.R. § 4.86(a) (2011).  Nor did that testing show that the Veteran met the criteria for a compensable rating under the usual rating method.  38 C.F.R. § 4.85 (2011).  

In addition to the June 2009 VA examination report, the Veteran submitted a May 2009 statement from a private ear, nose, and throat specialist (William B. Clark, M.D.), attesting to the Veteran's ongoing bilateral hearing problems.  Specifically, the private physician indicated that he had evaluated the Veteran's hearing and determined that he had speech reception thresholds of 45 decibels in the left ear and 55 decibels in the right ear.  However, that physician did not include the audiological test results on which that assessment was based.  Nor did the physician indicate whether those results had been obtained by a state-licensed audiologist or included the Maryland CNC speech discrimination test, as required for VA rating purposes.  38 C.F.R. § 4.85 (2011).

Following the submission of the above evidence, the RO finalized the Veteran's rating reduction in a July 2009 decision.  Thereafter, the Veteran submitted a report from another private physician (Jack E. Kotlarz, M.D.), who indicated that the Veteran's hearing had not improved since his initial VA evaluation and continued to warrant at least a 20 percent rating.  However, while that private physician's report included an February 2011 audiogram, presented as a graph, it did not include any audiological test results in numerical form.  The Board notes that it is precluded from providing its own interpretation of an audiogram that is presented in graph rather than numerical form.  Kelly v. Brown, 7 Vet. App. 471 (1995).  In addition, the Board observes that it is unclear whether the February 2011 private examiner used the Maryland CNC test to assess the Veteran's speech discrimination.  It appears that the private examiner instead may have based the findings on the NU-6 word list, which is not valid for VA rating purposes.  38 C.F.R. §§ 4.85, 4.86.

When a private examination report reasonably appears to contain information necessary to properly decide a claim but it is unclear or not suitable for rating purposes, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant to obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed.  Savage v. Shinseki, 24 Vet. App. 259 (2011).  Thus, in light of the aforementioned inadequacies with the May 2009 and February 2011 private examiners' reports, which the Veteran has submitted in an effort to show that his rating reduction was improper, the Board finds that, on remand, those private clinicians should be asked to clarify their findings.

Specifically, the May 2009 private examiner should be asked to provide the audiological test results on which his report was based, including the results of any Maryland CNC test administered.  Additionally, the February 2011 private examiner should be asked to convert the audiogram contained in his report into numerical form and to identify which speech discrimination test was used during the examination.  Both private examiners should also be asked to certify that the audiological test results on which their reports were predicated were obtained by state-licensed audiologists.  Moreover, it should be explained to the Veteran that his authorization is needed in order to obtain the necessary clarification from his private examiners.  While the Board recognizes that the Veteran previously authorized the release of his private medical records, it should be explained that his reauthorization of the release of any additional private records is necessary before those records may be obtained.

Finally, since the issuance of the April 2010 statement of the case, the Veteran has submitted additional lay and clinical evidence in support of his claim, including the February 2011 report from the private clinician.  That newly submitted lay evidence has not yet been considered by the RO.  Nor has the Veteran submitted a waiver of initial RO review with respect to that additional evidence.  38 C.F.R. §§ 19.37, 20.1304 (2011).  VA regulations prohibit the Board from considering additional pertinent evidence without first remanding the case to the agency of original jurisdiction for initial consideration or obtaining the Veteran's waiver.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). While the Board acknowledges that it has reviewed the newly submitted lay evidence, it has done so solely for the purpose of remanding the claim, which is not prejudicial to the Veteran.  38 C.F.R. §§ 19.9, 20.1304(c) (2011).  Accordingly, to ensure that VA has met its duty to assist and to ensure full compliance with due process requirements, the Board finds that on remand the Veteran's claim should be reviewed with consideration of all evidence received since the last RO adjudication.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.

1.  After securing any necessary authorization from the Veteran, contact the private physician who conducted the May 2009 audiological examination (William B. Clark, M.D.) and request that he clarify the findings by (1) providing the results of the audiological testing in numerical form; (2) providing the results of any Maryland CNC speech discrimination test administered; and (3) certifying that the examination was conducted by a state-licensed audiologist.  Explain to the Veteran that his previous authorization for the release of private medical records has expired, and that he will need to reauthorize the release of any additional private records in order for VA to obtain them.  The Veteran should also be notified that he should submit any information in his own possession that would provide the requisite clarification of the May 2009 private examiner's report.  

2.  Next, after securing any necessary authorization from the Veteran, contact the private physician who conducted the February 2011 audiological examination (Jack E. Kotlarz, M.D.) and request that he clarify the findings by (1) converting the audiogram contained in his February 2011 report into numerical form; (2) identifying which speech discrimination test (Maryland CNC or NU-6 word list or another list) was used during the examination; and (3) certifying that the examination was conducted by a state-licensed audiologist.  Explain to the Veteran that his previous authorization for the release of private medical records has expired, and that he will need to reauthorize the release of any additional private records in order for VA to obtain them.  The Veteran should also be notified that he should submit any information in his own possession that would provide the requisite clarification of the February 2011 private examiner's report.  

3.  If, after an appropriate period of time, no response is received from either one or both of the private providers, notify the Veteran that VA may continue to adjudicate the claim, after weighing the accumulated evidence of record.

4.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case that considers all evidence received since the April 2010 statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

